DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Both information disclosure statements filed on 5/3/19 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because numerous citations to non-patent literature on each IDS do not include a list a relevant page numbers required under 37 CFR 1.98 (“(5) Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.”).  They are indicated on the IDS by strikethrough and have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
generic placeholder “fluid tank” coupled with functional language “configured to provide the fluid component into the interior chamber” in claim 1 and 19.
generic placeholder “fluid tank” coupled with functional language “configured to adjust a pressure of the fluid component inside the interior chamber” in claim 8.
generic placeholder “fluid tank” coupled with functional language “configured to provide the fluid component into the interior chamber with a controlled pressure” in claim 15.
generic placeholder “impact element” coupled with functional language “configured to provide an impact on the head model, the impact being translational or rotational or both” in claim 8.
generic placeholder “computer and […] computer program” coupled with functional language “configured to analyze data from the one or more sensors and the plurality of the images for detecting impact induced brain trauma” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 13 and 19 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 recites the limitation “a computer and a computer program configured to analyze data from the one or more sensors and the plurality of the images for detecting impact induced brain trauma" which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description does not disclose an algorithm for performing the claimed specific computer function, but instead merely describes the result-based function in the same result-based manner as claimed.  Instead, the written description refers to analyzing data from the one or more sensors and the plurality of the images for detecting impact induced brain trauma, in the same result-based manner as claimed (for example, see par. 0011; 0069; 0090 and 0093), devoid of any further explanation, including any algorithm, steps, or process describing how the result is achieved or what constitutes such an analysis.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim(s) 19 recite(s) the limitation "impact element" which is an ambiguous term which is neither further defined by any structural terms in the claim, and does not have a plain and customary meaning.  The term “impact element” could reasonably have an infinite number of definitions, and thus renders the metes and bounds of the claimed invention indefinite.
35 USC 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 13 and 22 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim(s) 13 recite(s) the limitation “a computer and a computer program configured to analyze data from the one or more sensors and the plurality of the images for detecting impact induced brain trauma" and claim 19 recites the limitation “ analyzing the data and the plurality of images using a computer and a computer program so as to detect impact induced brain trauma”.  However, the written description as originally filed fails to provide any algorithm, steps, or process describing how the analyzing is performed in each of these limitations.  Instead, the written description refers to analyzing data from the one or more sensors and the plurality of the images for detecting impact induced brain trauma, in the same result-based manner as claimed (for example, see par. 0011; 0069; 0090 and 0093), devoid of any further explanation, including any algorithm, steps, or process describing how the result is achieved or what constitutes such an analysis.  Therefore, Applicant did not have possession of the claimed invention at the effective date of filing and the written description requirement is not met.
Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8, 10-15, 17-20, and 22 is/are rejected under 35 U.S.C. 103 as being obvious over US 10,359,348 to LYTLE in view of US 2003/0186203 to ABOUD.  
Regarding claim 1, LYTLE teaches a system for testing impact induced brain trauma (Title; Abstract: head impact test apparatus configured to enable viewing a head model including a brain component), comprising: a head model (col. 2, line 22-col. 3, line 9; col. 7, line 65-col. 8, line 4; col. 8, line 5-26; col. 8, line 27-33; and col. 8, line 34-60, for example, disclosing a head model) comprising: 
a skull component having a wall defining an interior chamber, the wall comprising an exterior wall surface and an interior wall surface (col. 2, line 22-col. 3, line 9; col. 7, line 65-col. 8, line 4; col. 8, line 5-26; col. 8, line 27-33; and col. 8, line 34-60, describing a skull component which includes a cavity defined by a wall, which includes an interior and exterior wall surface, the cavity housing a brain and fluid); a brain component disposed within the interior chamber, the brain component comprising a gel material for simulating brain tissue (col. 2, line 22-col. 3, line 9; col. 7, line 65-col. 8, line 4; col. 8, line 5-26; col. 8, line 27-33; and col. 8, line 34-60, describing a brain component, wherein the brain component comprises a gel material having a similar density and elasticity as a real brain); and a fluid component disposed inside the interior chamber (col. 2, line 22-col. 3, line 9; col. 7, line 65-col. 8, line 4; col. 8, line 5-26; col. 8, line 27-33; and col. 8, line 34-60, fluid component inside skull component and at least partially surrounding brain component).
Regarding claim 14, LYTLE teaches a method of forming a system for testing impact induced brain trauma (Title; Abstract: head impact test apparatus configured to enable viewing a head model including a brain component), comprising the step of forming a head model (col. 7, line 65-col. 8, line 4; col. 8, line 5-26; col. 8, line 27-33; and col. 8, line 34-60, for example, disclosing a head model), wherein forming the head model comprises: providing a skull component having a wall defining an interior chamber, the wall comprising an exterior wall surface and an interior wall surface (col. 2, line 22-col. 3, line 9; col. 7, line 65-col. 8, line 4; col. 8, line 5-26; col. 8, line 27-33; and col. 8, line 34-60, describing a skull component which includes a cavity defined by a wall, which includes an interior and exterior wall surface, the cavity housing a brain and fluid); forming a brain component, the brain component comprising a gel material for simulating brain tissues (col. 2, line 22-col. 3, line 9; col. 7, line 65-col. 8, line 4; col. 8, line 5-26; col. 8, line 27-33; and col. 8, line 34-60, describing a brain component, wherein the brain component comprises a gel material having a similar density and elasticity as a real brain); placing the brain component within the interior chamber (col. 2, line 22-col. 3, line 9; col. 7, line 65-col. 8, line 4; col. 8, line 5-26; col. 8, line 27-33; and col. 8, line 34-60, brain component inside skull cavity); and supplying a fluid component into the interior chamber (col. 2, line 22-col. 3, line 9; col. 7, line 65-col. 8, line 4; col. 8, line 5-26; col. 8, line 27-33; and col. 8, line 34-60, fluid component inside skull component and at least partially surrounding brain component).	
Regarding claim 19, LYTLE teaches a method of using a system for testing impact induced brain trauma (Title; Abstract: head impact test apparatus configured to enable viewing a head model including a brain component), the system comprising: a head model (col. 2, line 22-col. 3, line 9; col. 7, line 65-col. 8, line 4; col. 8, line 5-26; col. 8, line 27-33; and col. 8, line 34-60, for example, disclosing a head model) comprising: a skull component having a wall defining an interior chamber, the wall comprising an exterior wall surface and an interior wall surface (col. 2, line 22-col. 3, line 9; col. 7, line 65-col. 8, line 4; col. 8, line 5-26; col. 8, line 27-33; and col. 8, line 34-60, describing a skull component which includes a cavity defined by a wall, which includes an interior and exterior wall surface, the cavity housing a brain and fluid); a brain component disposed within the interior chamber, the brain component comprising a gel material for simulating brain tissues (col. 2, line 22-col. 3, line 9; col. 7, line 65-col. 8, line 4; col. 8, line 5-26; col. 8, line 27-33; and col. 8, line 34-60, describing a brain component, wherein the brain component comprises a gel material having a similar density and elasticity as a real brain); a fluid component disposed inside the interior chamber (col. 2, line 22-col. 3, line 9; col. 7, line 65-col. 8, line 4; col. 8, line 5-26; col. 8, line 27-33; and col. 8, line 34-60, fluid component inside skull component and at least partially surrounding brain component); and wherein the method comprises a step of providing an impact on the head model from at least one impact element, the impact being translational or rotational or both (col. 9, line 25-col. 10, line 12: head impact simulator including an impact element that upon contact with the head model during a simulated impact causes the head to rotate about the neck spring).
Regarding the limitation “a fluid tank fluidly coupled with the skull component and configured to provide the fluid component into the interior chamber” and “supplying a fluid component into the interior chamber from a fluid tank disposed outside the skull component and fluidly coupled with the skull component” as recited in claims 1, 14 and 19, although LYTLE fails to expressly teach these limitations, ABOUD teaches a related testing device for anatomical studies (Abstract; par. 0020) configured to simulate fluid circulation in a human head including a reservoir connected to a non-living head to provide simulated cerebrospinal fluid into the head (Abstract) wherein the simulated cerebrospinal fluid is introduced into the head via tubes in connection with a pressurizing device and/or pressurizing reservoir and configured to provide adjustable pressure and flow from the reservoir into the head (par. 0019; 0047, for example pressure may be adjusted by changing the height of fluid reservoir in relation to head).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the fluid circulation simulation system of ABOUD into the head impact test apparatus of LYTLE in order to provide a more realistic test apparatus by simulating the circulation of fluids in the head during testing using a fluid reservoir connected to the head by tubes.  Doing so would be use of a known technique to improve similar devices/methods in the same way.
Regarding claim 2, LYTLE further teaches wherein the skull component is made of a rigid and transparent material (col. 2, lines 51-55; col. 5, lines 6-29; col. 8, lines 56-60: assembly comprises a skull component, disclosed as comprising a rigid material, with an attached transparent cover, thus interpreted as part of the skull component, which enables digital images to be taken of the brain component through the transparent fluid component, thereby allowing a computer program analyzing the captured images to determine characteristics of the brain during an impact (e.g., acceleration of the brain)).
Regarding claim 3, LYTLE further teaches wherein the brain component is in a spherical shape, or is shaped and sized to simulate a brain of a human subject (FIG. 6, ref. 26, showing a brain component that is substantially round in shape; col. 10, lines 13-43: The various components of the head model [i.e., brain component previously described] may be made out of material to simulate the anatomy, having similar density, size, elasticity and the like).
Regarding claim 4, LYTLE further teaches wherein the fluid component has at least one portion disposed between the brain component and the interior wall surface of the skull component (col. 2, line 22-col. 3, line 9; col. 7, line 65-col. 8, line 4; col. 8, line 5-26; col. 8, line 27-33; and col. 8, line 34-60, fluid component inside skull component and at least partially surrounding brain component).
Regarding claim 5, LYTLE teaches the elements above, but does not expressly disclose wherein the fluid tank is connected with the skull component through a tube and configured to adjust a pressure of the fluid component inside the interior chamber.  However, ABOUD teaches a related testing device for anatomical studies (Abstract; par. 0020) configured to simulate fluid circulation in a human head including a reservoir connected to a non-living head to provide simulated cerebrospinal fluid into the head (Abstract) wherein the simulated cerebrospinal fluid is introduced into the head via tubes in connection with a pressurizing device and/or pressurizing reservoir and configured to provide adjustable pressure and flow from the reservoir into the head (par. 0019; 0047, for example pressure may be adjusted by changing the height of fluid reservoir in relation to head).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the fluid circulation simulation system comprising a tube through which fluid is introduced, and the pressure of said fluid is adjustable, into the interior of a simulated head between the brain and skull as taught by ABOUD into the head impact test apparatus of LYTLE in order to provide a more realistic test apparatus by simulating the circulation of fluids in the head during testing using a fluid reservoir connected to the head by tubes.  Doing so would be use of a known technique to improve similar devices/methods in the same way.
Regarding claim 6, LYTLE further teaches the cerebrospinal fluid surrounds the brain and is configured between the brain and skull, and the head model used in the head impact simulator uses materials that have similar physical attributes to a person’s anatomy, including the dura (col. 7, line 65-col. 8, line 4), which is shown surrounding the brain between the brain component and the interior wall surface of the skull component and brain in Figure 2.  LYTLE does not expressly disclose dura is a layer of porous media disposed between the brain component and the interior wall surface of the skull component.  
Regarding claim 7, LYTLE teaches the elements above, but fails to expressly disclose wherein the layer of porous media comprises the fluid component disposed inside the porous media.
Regarding claim 17, LYTLE teaches the elements above, but fails to expressly disclose placing a layer of porous media between the brain component and the interior wall surface of the skull component.
Regarding claim 20, LYTLE teaches the elements above, but fails to expressly disclose a layer of porous media disposed between the brain component and the interior wall surface of the skull component.
Regarding claims 6-7, 17 and 20, Examiner takes OFFICIAL NOTICE that before the effective filing date of the claimed invention, it was well-known and conventional that the physical attributes of dura in the human head include a porous material or layer such that fluid in the vicinity of the dura is disposed in the porous material or layer, which is interpreted as equivalent to a media.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate actual physical attributes of a person’s anatomy, including the dura of the head located between the brain and skull, wherein fluid is located in the porous structure of the dura, as was well-known and conventional before the effective filing date of the claimed invention, into the head model comprising a brain, dura, skull and a fluid therein having similar physical attributes to a person’s anatomy, as taught by the modified device of LYTLE, in order to accurately represent a real person’s anatomy in the testing procedure of simulating an impact to a head, thereby providing a more realistic simulation of the effects of an impact to a head.
Regarding claim 8, LYTLE further teaches at least one impact element configured to provide an impact on the head model, the impact being translational or rotational or both (col. 9, line 25-col. 10, line 12: head impact simulator including an impact element that upon contact with the head model during a simulated impact causes the head to rotate about the neck spring).
Regarding claim 10, LYTLE further teaches one or more sensors embedded inside or partially attached with the wall of the skull component (col. 8, lines 34-60: number of sensors attached to the skull component).
Regarding claim 11, LYTLE further teaches wherein the one or more sensors are selected from the group consisting of a pressure sensor, a displacement sensor, an accelerometer, and a combination thereof (col. 8, lines 34-60: wherein said number of sensors attached to the skull component include accelerometer).
Regarding claim 12, LYTLE further teaches a camera configured to take a plurality of images showing one or more components inside the interior chamber (Abstract; col. 2, lines 46-51; col. 9, lines 40-65: camera configured to take a plurality of images or photographs before, during, and after the impact element strikes the head, wherein the images show various head model components during an impact simulation, including the brain component through the fluid component).
Regarding claim 13, LYTLE further teaches a computer and a computer program configured to analyze data from the one or more sensors and the plurality of the images for detecting impact induced brain trauma (col. 2, lines 60-col. 3, line 9: image analysis software used to determine deformation of the brain; col. 5, lines 43-55: sensors for taking measurements of an impact event to the head, including taking readings, or measurements, as a function of time such that a correlation between a measurement and a visual motion factor is provided (e.g., deformation of the brain component may be correlated with a velocity and/or acceleration measurement taken by a sensor)). 
Regarding claim 15, LYTLE teaches the elements above, but does not expressly disclose wherein the fluid tank is configured to provide the fluid component into the interior chamber with a controlled pressure.  ABOUD teaches a related testing device for anatomical studies (Abstract; par. 0020) configured to simulate fluid circulation in a human head including a reservoir connected to a non-living head to provide simulated cerebrospinal fluid into the head (Abstract) wherein the simulated cerebrospinal fluid is introduced into the head via tubes in connection with a pressurizing device and/or pressurizing reservoir and configured to provide adjustable pressure and flow from the reservoir into the head (par. 0019; 0047, for example pressure may be adjusted by changing the height of fluid reservoir in relation to head).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the fluid circulation simulation system for providing a pressurized fluid into the interior of a head model between the brain and skull as taught by ABOUD into the head impact test apparatus of LYTLE in order to provide a more realistic test apparatus by simulating the circulation of fluids in the head during testing using a fluid reservoir connected to the head by tubes.  Doing so would be use of a known technique to improve similar devices/methods in the same way.
Regarding claim 18, LYTLE further teaches providing at least one impact element configured to provide an impact on the head model, the impact being translational or rotational or both (col. 9, line 25-col. 10, line 12: head impact simulator including an impact element that upon contact with the head model during a simulated impact causes the head to rotate about the neck spring). 
Regarding claim 22, LYTLE further teaches collecting data from one or more sensors embedded inside or partially attached with the wall of the skull component (col. 8, lines 34-60: number of sensors attached to the skull component); taking a plurality of images through a camera to show one or more components inside the interior chamber (Abstract; col. 2, lines 46-51; col. 9, lines 40-65: camera configured to take a plurality of images or photographs before, during, and after the impact element strikes the head, wherein the images show various head model components during an impact simulation, including the brain component through the fluid component); and analyzing the data and the plurality of images using a computer and a computer program so as to detect impact induced brain trauma (col. 2, lines 60-col. 3, line 9: image analysis software used to determine deformation of the brain; col. 5, lines 43-55: sensors for taking measurements of an impact event to the head, including taking readings, or measurements, as a function of time such that a correlation between a measurement and a visual motion factor is provided (e.g., deformation of the brain component may be correlated with a velocity and/or acceleration measurement taken by a sensor)).

Claim(s) 9 and 21 is/are rejected under 35 U.S.C. 103 as being obvious over LYTLE in view of ABOUD, as applied to claim 8 and 19, in further view of US 2018/0172551 to PRADEEP.
Regarding claim 9, LYTLE teaches the elements above, but fails to further expressly disclose wherein the at least one impact element comprises a rotor coupled with the head model to provide a rotational impact on the head model.
Regarding claim 21, LYTLE teaches the elements above, but fails to further expressly disclose wherein a rotational impact on the head model is provided by a rotor in the at least one impact element, the rotor coupled with the head model.
However, PRADEEP teaches a related system, method, and device for implementing protective gear testing (Abstract) which utilizes a support structure attached to a pendulum assembly supporting the headform (i.e., head model) connected to a shaft which rotated about a coupler (i.e., pendulum assembly is an impact element comprising a rotor), thus enabling the accurate simulation of rotational impact forces between a head in motion and a target surface or other headform (FIG. 1-2; par. 0018; 0030-0031; 0037).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the support structure attached to a pendulum assembly which rotates about a coupler, as taught by PRADEEP, into the modified head impact test apparatus of LYTLE, in order to accurately simulate rotational impacts between a headform/head model and another surface or headform.  Doing so would be use of a known technique to improve similar devices/methods in the same way.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being obvious over LYTLE in view of ABOUD, as applied to claim 14, in further view of WO2004/110309 A2 to DEAN.
Regarding claim 16, LYTLE teaches the elements above, but fails to further expressly disclose wherein the brain component is formed through steps including: three-dimensionally (3-D) printing a skull model based on anatomical data from computed topography (CT) scan of a head of a human subject; forming a negative casting mold based on the skull model; and casting the brain component inside the negative casting mold.
However, DEAN teaches producing a skull model based on 3D CT data, manually molding plastic material on the surface of the 3D printed skull model, producing a negative impression (mold) of this hand-modeled implant, and then using the mold to make a cast in implantable material, thereby producing a better-fitting prosthetic implant than traditional CAD/CAM prefabrication methods, which are also less expensive than a full CAD approach to implant design and fabrication (page. 3-4).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the method of manufacturing an artificial body part in a 3D printed skull model, wherein a negative impression or cast is formed from the 3D printed skull model and a cast of the artificial body part is created from the negative impression, as taught by DEAN, into the process of manufacturing the head component of LYTLE, in order to produce a better-fitting prosthetic implant than traditional CAD/CAM prefabrication methods, which are also less expensive than a full CAD approach to implant design and fabrication.   Doing so would be use of a known technique to improve similar devices/methods in the same way.
























Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715